DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent Application Publication Number 2007/0092402; hereinafter referred to as Wu), and further in view of Moretti (U.S. Patent Number 6,085,920).  Wu discloses 
the present invention provides a device for detecting the presence of an analyte in a liquid sample. The device has an opening for introducing the liquid sample into a first chamber for collecting the liquid sample, and a second chamber connected to the first chamber by a passageway and containing a test element. The device also has a third chamber connected to the second chamber by a channel and containing a movable member having first and second positions. The third chamber is divided by the movable member into first and second zones, and the first zone has a vent hole. The movable member is in contact with at least one wall of the third chamber to prevent gas communication between the first and second zones (Please see the abstract).  Moretti discloses a childproof closure for bottles in general with easier operation and improved 
With respect to claim 1, Wu discloses and illustrates the majority of the claim limitations of the instant invention, as Wu discloses an illustrates a detection device (100) comprising: a fluid sample collecting chamber(111), the collecting chamber including an opening (115); a testing element, arranged in the collecting chamber (119), is used to test the presence of the analyzed substance in the fluid sample (see paragraph [007] that discloses an analyte of a sample is detected); a cover body used to close the opening of the collecting chamber (lid 101).  Wu does fail to disclose wherein the cover body includes an elastic card used to engage with the opening of the collecting chamber, when the cover body closes the opening of the collecting chamber, the elastic card engages the outer wall of the opening of the collecting chamber, thereby fixing the cover body on the collecting chamber.  However, Moretti discloses such a structure and arrangement. Moretti discloses and illustrates a cover body (20) includes an elastic card (elastic tabs 23) used to engage with the opening of the collecting chamber (tabs engage with the hood 10 that closes the opening), when the cover body closes the opening of the collecting chamber, the elastic card engages the outer wall of 
With respect to claims 2, 3, 11, and 18, while the specific buckle structure as claimed is not explicitly disclosed, the function of said structure is to provide a locking feature for the cap to lock securely to the sample container and the structure and arrangement of Moretti is deemed to be a structural and functional equivalent to said claimed structure. 
With respect to claim 4, the detection device of claim 1, wherein at least two elastic cards are arranged 20 inside the cover body is shown in figures 4 and 5 in the Moretti reference as multiple elastic tabs 23 are shown in the figures. 
With respect to claim 5, the detection device of claim 1, wherein the elastic cards are arc-shaped. 6. The detection device of claim 4, wherein a circular ring is arranged in the cover body and the circular ring is connected with all elastic cards is illustrated in figures 3-5 of Moretti.
With respect to claim 7, the detection device of claim 6, wherein a limiting strip (17) is arranged on the elastic cards and the limiting strip extends into the circular ring. is illustrated in figures 3 through 5 of Moretti. 

With respect to claim 9, the detection device of claim 8, wherein the guide structure comprises a guide blade (15), the guide blade connects the bottom part of the cover body and the circular body, and a round comer is arranged at the edge of the guide structure is illustrated in figures 3 through 5 of Moretti.
With respect to claim 10, the detection device of claim 9, wherein a convex support is arranged on the guide blade, and the height of the lower end of the convex support is the same as that of the lower end of the limiting strip is at least deemed to have a functional equivalent structure as is illustrated in figures 3 through 5 of Moretti.
With respect to claim 12, the detection device of claim 1, further comprising a carrier (121), a plurality of card slots used for testing elements are arranged on the carrier (123), wherein the carrier is located in the collecting chamber, and the carrier is provided with a cavity (157), and the carrier also has a bottom part and there is no vent hole at the bottom part of the carrier is illustrated in Wu in figures 1 and 6.
With respect to claim 13, the detection device of claim 12, wherein a sample collector is arranged on the cover body, the sample collector is used to insert in the cavity inside the carrier and contact with the bottom part of the carrier is illustrated in Wu in figures 1 and 6.
With respect to claim 14, the detection device of claim 12, wherein a blank area (window 129) is reserved on the carrier, and no testing element is arranged in the area; a sample area for second testing is reserved at the bottom part of the collecting 
With respect to claim 15, the detection device of claim 12, wherein a blank area is reserved on the carrier, and no testing element is arranged in the area; wherein the blank area is located at a fixed position in the collecting chamber when assembly the collecting chamber and the carrier is completed is illustrated in figures 1 and 2 of Wu.
With respect to claim 16, the detection device of claim 13, wherein the fluid is saliva is not explicitly disclosed, but Wu does disclose the collection of bodily fluid, which saliva is, thus saliva collection would be well within the preview of one of ordinary skill in the art.
With respect to claim 17, the detection device of claim 16, wherein the collector comprises a sampling element, the sampling element is connected with the cover body through a sampling rod (211), an elastic seal ring(145) is arranged above the sampling element, and the elastic seal ring is sealed with the inner chamber wall when the sampling element is inserted in the inner chamber of the carrier is illustrated in Wu with figures 1 through 3 of Wu. 
With respect to claim 19, the detection device of claim 14, wherein a cavity is arranged on the carrier and the cavity is a part of the sample area is illustrated in figures 1 and 2 of Wu.
With respect to claim 20, the detection device of claim 14, wherein the sample area adopts a cavity structure, a sampling hole (165) is arranged on the cavity structure, the sample in the cavity can be absorbed through the sampling hole for a second testing as illustrated in figures 1, 2, 5, and 6 in the Wu reference.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner




March 28, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861